118 N.J. 406 (1990)
571 A.2d 1304
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
RORY SCOTT, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 30, 1990.
Decided April 9, 1990.
*407 Steven J. Kaflowitz, Assistant Prosecutor, argued the cause for appellant (John H. Stamler, Union County Prosecutor, attorney).
William J. McCarthy argued the cause for respondent.
Jessica S. Oppenheim, Deputy Attorney General, argued the cause for amicus curiae Attorney General of New Jersey (Robert J. Del Tufo, Attorney General, attorney).
PER CURIAM.
The judgment of the Appellate Division is reversed substantially for the reasons expressed in Judge Ashbey's concurring and dissenting opinion, reported at 231 N.J. Super. at 269, 555 A.2d 667 (1989).
CLIFFORD, J., dissenting.
I would affirm the judgment of the Appellate Division substantially for the reasons expressed in Judge Brody's opinion, reported at 231 N.J. Super. 258, 555 A.2d 667 (1989).
For reversal  Chief Justice WILENTZ and Justices HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  6.
For affirmance  Justice CLIFFORD  1.